Citation Nr: 1142341	
Decision Date: 11/15/11    Archive Date: 11/30/11

DOCKET NO.  09-18 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for service-connected depressive disorder.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1990 to October 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which granted an increased disability rating of 50 percent for the Veteran's service-connected depressive disorder effective December 10, 2007.

A Travel Board hearing was held in July 2009 with the Veteran in Cleveland, Ohio, before the undersigned Veterans Law Judge, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.  The Board subsequently remanded the matter for additional development in January 2011, as well as adjudication of the Veteran's claim for TDIU.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The case now returns to the Board for additional appellate review.


FINDINGS OF FACT

1.  Prior to December 30, 2010, the Veteran's depressive disorder was manifested by social isolation, depressed mood, recurrent passive suicidal ideation, and some feelings of hopelessness.

2.  From December 30, 2010, the Veteran reported an improved mood and outlook on the future; passive suicidal ideation and hopelessness were not demonstrated.

3.  The Veteran met the schedular criteria for TDIU prior to December 30, 2010 only; the competent and credible evidence of record indicates the Veteran's service-connected disabilities do not prevent him from securing and following substantially gainful employment.


CONCLUSIONS OF LAW

1.  Prior to December 30, 2010, the criteria for 70 percent rating for depressive disorder have been met.   38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.125-4.130, Diagnostic Code 9434 (2011).

2.  From December 30, 2010, the criteria for a rating in excess of 50 percent for depressive disorder have not been met.   38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.125-4.130, Diagnostic Code 9434 (2011).

3.  The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. § 4.16 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2011).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Board notes that effective May 30, 2008, VA amended its regulations governing VA's duty to provide notice to a claimant regarding the information necessary to substantiate a claim.  The new version of 38 C.F.R. § 3.159(b)(1), removes the portion of the regulation which states that VA will request that the claimant provide any evidence in his possession that pertains to the claim.  See 73 Fed. Reg. 23353-54 (April 30, 2008).
	
Prior to the initial adjudication of the Veteran's claim for depression, a letter dated in February 2008 was sent to the Veteran in accordance with the duty to notify provisions of the VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was notified of the evidence that was needed to substantiate his claim; what information and evidence that VA will seek to provide and what information and evidence the Veteran was expected to provide, and that VA would assist him in obtaining evidence, but that it was his responsibility to provide VA with any evidence pertaining to his claims.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Veteran was also notified of the criteria for establishing an effective date and disability rating.

The notice requirements under 38 U.S.C.A. § 5103 underwent significant changes during the pendency of the Veteran's appeal.  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) recently held that, for increased rating claims, notice provided to the Veteran under 38 U.S.C.A. § 5103 need not be "veteran specific," and that VA is not required to notify the Veteran that he may submit evidence of the effect of his worsening disability on his daily life, nor is VA required to notify the Veteran of diagnostic codes that his disability may be rated under.  See Vazquez-Flores/Wilson v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Nonetheless, the Veteran was provided with such notice in August 2008.

The Board notes that no specific notice was given with respect to the Veteran's claim for TDIU.  However, through written statements and hearing testimony, the Veteran offered evidence as to how his service-connected disabilities impacted his employability.  Therefore, with respect to any specific notice requirements associated with the Veteran's TDIU claim, the Board finds that he had actual knowledge of how to substantiate his claim.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).  Accordingly, the Board finds that no prejudice to the Veteran will result from the adjudication of the claim in this Board decision.  Rather, remanding this case back to the RO for further VCAA development would be an essentially redundant exercise and would result only in additional delay with no benefit to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The Veteran's service treatment records, VA treatment records, private treatment records, VA authorized examination reports, lay statements, and hearing transcripts have been associated with the claims file.  The Board specifically notes that the Veteran was afforded VA examinations with respect to his disabilities.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

As set forth in greater detail below, the Board finds that the VA examinations obtained in this case are adequate as they are collectively predicated on a review of the claims file; contain a description of the history of the disabilities at issue; document and consider the relevant medical facts and principles; and record the relevant findings for rating the Veteran's depressive disorder and assessing his employability.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).

B.  Increased Rating

1.  Applicable Law

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2011).

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).  The United States Court of Appeals for Veterans Claims (Court) has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2008).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether the Veteran raised them, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Generally, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).

The Veteran is assigned a 50 percent rating under Diagnostic Code 9434.  

Under that Diagnostic code, a 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).

A 70 percent disability rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent disability rating is assigned total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the Veteran's own occupation or name.  Id.

Within the DSM-IV, Global Assessment Functioning (GAF) scale scores ranging from 1 to 100, reflect "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  GAF scores from 71 to 80 reflect transient symptoms, if present, and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family arguments); resulting in no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind school work).  DSM-IV at 46-47.  GAF scores from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Id.  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Id.  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsession rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, inability to keep a job).  Id.  GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech which is at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g., a depressed patient who avoids friends, neglects family, and is unable to do work).  Id.

2.  Evidence

Private treatment records dated February 2007 show the Veteran was doing well and his mood was stable.  He experienced no suicidal or homicidal ideation, hallucinations, or delusions.  

Additional records dated May 2007 through November 2007 show the Veteran reported that his mood was stable.  He lived with his parents but was considering moving to his own place.  On examination, the Veteran's speech, affect, and mood were within the normal range.  He reported sleeping and eating well.  There was no indication of suicidal or homicidal ideation, hallucinations, or delusions.  He demonstrated no anxiety or depression.

VA treatment records reflect that the Veteran was seen in December 2007.  He indicated that his depression, in conjunction with his back problem, made it difficult for him to do anything or to concentrate.  He reported having low self-esteem that, when combined with his financial situation, made it difficult to have a relationship.  He described his sleep as terrible and irregular.  He lived with his parents in their house, and spent his time reading, trying to get motivated to walk, and attending Alcoholics Anonymous (AA) meetings 3 times per week.  He enjoyed riding his motorcycle, going to church and reading the bible.  He described his appetite as normal and energy level as "moderate."  He lived by faith and believed his future would be better.  Killing himself was in the back of his mind because he was not certain how he would function in the future or if he would find a wife.  He denied any suicidal intent or plan.  He reported being treated with Escitalopram and Amoxetine.  On examination, the Veteran was appropriately dressed and groomed.  His speech was normal.  His mood was depressed and his affect was stable but restricted.  He denied any delusions or homicidal ideation.  Thought processes were coherent and goal-directed, and there were no disturbances in perception.  The Veteran's GAF score was 60.

VA treatment records dated January 2008 show the Veteran reported feeling depressed for most of the day, and for more days than not.  He slept erratically and said his concentration "comes and goes."  He had a good appetite.  He had problems with self-esteem, but no intent or plan to hurt himself.  He felt hopeless about his prospects for improvement.  He felt fatigued and had little motivation.  The treating physician prescribed Venlafaxine.  On examination, the Veteran was appropriately groomed.  Speech was spontaneous and normal.  His mood was depressed and his affect was restricted.  His thought processes were coherent and goal-directed.  There was no suicidal or homicidal ideation.  The Veteran's GAF score was 60.

Private records dated January 2008 show the Veteran's affect was normal.  He continued to have problems with concentration and paying attention and had been diagnosed with both depression and attention deficit hyperactivity disorder (ADHD).  He stayed to himself most of the time.  Hygiene was maintained and behavior was controlled.  He was not suicidal.

The Veteran submitted an April 2008 statement in support of his claim.  He stated that he had an alcohol relapse about a year and a half earlier in response to trying to cope with his disabilities.

The Veteran underwent a VA examination in May 2008.  He claimed to have adult attention deficit disorder (ADD), but was stable without medication.  He reported having low self-esteem that caused him to isolate himself from others.  He was depressed for most of the day.  He typically slept 6 to 7 hours a night, which was an improvement compared to when he was working.  He struggled with concentration, motivation, and fatigue, and felt hopeless about things changing for him.  He felt that his depression, ADD, and chronic pain created a "downward spiral" that he could not break out of.  He denied any suicidal ideation or intent, but acknowledged a history of suicidal thoughts.  If he could not remain sober and get on disability compensation, he felt he could become less stable.  He was not taking any medication to treat his condition, as he did not like how it made him feel.  He was involved with AA, but apparently had no other social relationships or activities.  On examination, the Veteran was appropriately dressed.  He was cooperative and had appropriate eye contact.  Speech was normal and spontaneous.  He was oriented in 3 spheres and showed no sign of cognitive impairment.  His mood was depressed, and described as 7/10 in severity.  His affected was even but constricted.  He denied any hallucinations or delusions.  Insight and judgment were fair.  He had a history of passive suicidal ideation.  His GAF score was 55.

Private records dated June 2008 show the Veteran reported some suicidal ideation, but he prayed and attended AA meetings to work past this.  His GAF score was 65.  

Additional records dated July 2008 show the Veteran complained of feeling depressed and difficulty concentrating.  He experienced anger and irritability, was unable to sit still, had crying spells, lacked sleep, and had no confidence in himself.  On examination, the Veteran's speech was coherent and relevant.  Memory was intact, and he was fully oriented.  He did not demonstrate suicidal ideation, hallucinations, or delusions.  He was able to perform serial 7's, and his insight and judgment were good.  He checked doorknobs from time to time but had no other obsessive-compulsive traits.  His GAF score was 75.

In August 2008, the Veteran reported feeling better, though he continued to experience mild depression.  He attended AA meetings, read, and walked daily.  Things were fine at home.  There was no indication of suicidal or homicidal ideation, hallucinations, or delusions.

Records dated October 2008 show the Veteran denied any significant depression, though he could "get a little low" on most days, described as 5/10 in severity.

Private treatment records dated March 2009 show the Veteran reported his mood as "OK."  He slept lightly for 3 to 4 hours.  On examination, his appearance was unkempt.  However, additional records from later that month show the Veteran was well-groomed on examination.  His mood was "good" and he reported sleeping 8 to 10 hours.

The Veteran testified at a Travel Board hearing in July 2009.  He was currently being treated with Celexa, Seroquel, and Strattera.  He was last employed in October of 2007 as a truck driver.  He had held that job for about 5 months.  He experienced a lot of anger, frustration, and communication problems.  He had difficulty following instructions.  He had no social relationships outside of AA.  Public interactions caused anxiety and nervousness.  He lived with his parents, and they helped to keep him organized.  On a typical day, he read and prayed.  He ran a counter and served drinks a couple days out of the month at a 12-step club.  He had AA meetings several times per week.

Records dated September 2009 show the Veteran reported having a "pretty good" mood and good sleep.  His affect was euthymic and his appearance was again unkempt.  

In December 2009, the Veteran reported that he had stopped all his medications due to side effects.  He still attended AA meetings, and spent most of his time at home and working on his car.  He complained of some depression and ADHD symptoms.  He kept to himself and lacked motivation to do things.  His appetite was good, though sleep was disturbed.  He was able to maintain hygiene.  He was not suicidal, and there was no evidence of psychosis or mania.

VA records dated June 2010 who the Veteran was worried that previous episodes of depression and suicidal thoughts were starting to return.  He denied being a risk for suicide, and had no history of mania or hallucinations.  On examination, the Veteran was dressed appropriately and was full oriented.  His mood was "down" and affect was full.  At times, he appeared not to process information and the treating physician had to ask him to pay attention.  The Veteran's GAF score was 50.

The Veteran underwent a VA examination in August 2010.  The Veteran had recently moved into a home for the disabled.  His typical day included attending AA meetings, and going to a friend's house where he sometimes cut the grass.  He was noncompliant with medication, and felt he could not finish things or comprehend things.  On examination, his mood was irritable and his affect was flat.  His thoughts were logical and goal-directed, with no indication of delusions or hallucinations.  He demonstrated some passive suicidal ideation without a plan.  Objective testing showed evidence of unusual thinking patterns consistent with paranoia and supported by his social isolation, lack of long-term relationships, and difficulty on the job.  The examiner stated that the Veteran's condition had not significantly changed since his prior VA examination in 2008.  His GAF score was 53.

Records dated November 2010 show the Veteran's focus was improved with Ritalin, though he still felt depressed.  Effexor improved his depression.  In December 2010, the Veteran stated that he finally felt like he was on the right track in terms of mood and his ADD.  He was able to focus and his mood was improved.  He continued to live away from his parents and described that relationship as good.  He was not suicidal or homicidal.  On examination, the Veteran was appropriately groomed and fully oriented.  His mood was down and he had a full affect.

VA records dated April 2011 show the Veteran reported this past winter to be better than most.  He attributed that to his medication and living away from home.  He was not suicidal or homicidal, and had no sleep complaints.  On examination, the Veteran was appropriately groomed and fully oriented.  His mood was down and he had a full affect.  

3.  Analysis

Based on the evidence of record, the Board finds that a 70 percent disability rating is warranted prior to December 30, 2010.  As of that date, a rating in excess of the assigned 50 percent is not warranted.

Prior to December 30, 2010, the Veteran's depression was manifested by social isolation, depressed mood, recurrent passive suicidal ideation, and some feelings of hopelessness.  To the extent that the Veteran engaged in social interaction through AA, the Board notes that this was apparently for treatment purposes, and did not represent social functioning as contemplated by the Rating Schedule.  Although these symptoms were not constantly present during this portion of the appeal period, the overall disability picture presented by the Veteran's statements and treatment records prior to December 30, 2010, is consistent with a 70 percent rating.  The Board particularly notes that the Veteran demonstrated passive suicidal ideation, hopelessness, and a lack of motivation during his May 2008 examination, and that the August 2010 examiner described the Veteran's condition as largely unchanged from that time.

However, a higher 100 percent evaluation is not warranted during this period.  The Veteran's depressive disorder was not manifested by such severe symptoms as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, a persistent danger of hurting self or others, or an intermittent inability to perform activities of daily living.

From December 30, 2010, a rating in excess of the assigned 50 percent is not warranted.  VA treatment records from that date demonstrate an increase in mood and overall well-being.  The Veteran was also compliant with his medication and demonstrated no suicidal ideation.  He also reported no complaints with sleep.  These findings are not consistent with a higher 70 percent rating, as the Veteran's condition was no longer manifested by symptoms such as suicidal ideation and hopelessness.  

The Board notes that the Veteran demonstrated a wide range of GAF scores during the period on appeal, from as low as 53 to as high as 75.  GAF scores represent the "psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness."  Richard v. Brown, 8 Vet. App. 266, 267 (1996).  The Court has recognized that certain scores may demonstrate a specific level of impairment.  Richard, 8 Vet. App. at 267; Bowling v. Principi, 15 Vet. App. 1, 14-15 (2001) (both recognizing that a GAF score of 50 indicates serious impairment).  While particular GAF scores are not contained in the VA schedule of ratings for mental disorders, 38 C.F.R. § 4.130, they can be a useful tool in assessing a Veteran's disability and assigning disability evaluations.  However, they are just one of many factors considered when determining an evaluation.  Here, the Veteran's subjective reports, when viewed collectively with all of the objective findings recorded by the Veteran's treating physicians and examiners, support the assigned ratings.

The Board also notes that in adjudicating a claim the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences; for example, he is competent to report that he experiences certain symptoms such as suicidal ideation and depressed mood.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds the Veteran to be credible in his reports of the symptoms he experiences.  However, as with the medical evidence of record, the Veteran's account of his symptomatology describes ratings consistent with the assigned ratings.

4.  Extraschedular Consideration

In evaluating the Veteran's claim for a higher rating, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's depressive disorder with the established criteria found in the rating schedule for that disability shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, as discussed above.

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for his disability.  Indeed, it does not appear from the record that he has been hospitalized at all for the disability at issue.  There is no persuasive evidence in the record to indicate that this service-connected disability on appeal would cause any impairment with employment over and above that which is already contemplated in the assigned schedular rating.  In particular, the assigned 50 and 70 percent disability ratings for depressive disorder during the period on appeal contemplate a significant impact on the Veteran's employment.  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Further, 38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  Factors such as requiring periodic medical attention are clearly contemplated in the Schedule and provided for in the evaluations assigned herein.  What the evidence does not demonstrate in this case is that the manifestations of the Veteran's service-connected disability have resulted in unusual disability or impairment that has rendered the criteria and/or degrees of disability contemplated in the Schedule impractical or inadequate.  Accordingly, consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in this case.

C.  TDIU

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.

"Substantially gainful employment" is that employment "which is ordinarily followed by the non-disabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  For the purpose of one 60 percent or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a).

In exceptional circumstances, where the Veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b).

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

In this instance, service connection has been established for depressive disorder, rated as 70 percent disabling prior to December 30, 2010, and 50 percent thereafter.  The Veteran is also assigned a 0 percent rating for degenerative joint disease at T9-10.  Therefore, the Veteran meets the schedular requirement for a TDIU prior to December 30, 2010.

The Board notes that although the Veteran's service-connected disabilities do not meet the threshold percentage requirement to establish eligibility for TDIU pursuant to 38 C.F.R. § 4.16(a) for the entire period on appeal, his claim will nonetheless be evaluated to determine whether his service-connected disabilities preclude him from engaging in substantially gainful employment (i.e. work which is more than marginal, that permits the individual to earn a "living wage").  See 38 C.F.R. § 4.16(b); Moore v. Derwinski, 1 Vet. App. 356 (1991).

The record must reflect that circumstances, apart from nonservice-connected conditions, place him in a different position than other veterans having the same compensation rating.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether the Veteran, in light of his service-connected disability, is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Private records dated February 2007 show the Veteran was working at a temporary position and wanted to find a new job.  In May 2007, he found a new job with a trucking company.  In August 2007, he reported working a full-time night shift with the trucking company.  He still had some forgetfulness on the job, but was otherwise doing fine.  However, records dated November 2007 show that the Veteran lost his job due to an accident, and was looking for work and trying to apply for disability.

VA treatment records dated December 2007 show the Veteran reported being fired from a truck driving job in October 2007.  He had held that job for 5 months.  He thought about becoming a used car salesman.  He indicated that he had held many jobs over the last 20 years but was unable to keep them due to back problems, depression, and attention problems.

The Veteran submitted a statement from his AA sponsor in support of his claim.  The sponsor stated that the Veteran had attempted about 15 jobs during the time that the sponsor had known him.  Each one presented stresses that overwhelmed the Veteran to the point of having to quit.  The Veteran was supported by his elderly parents, and the sponsor felt that he would struggle if they were to pass on as he was not capable of holding a steady job.

In an April 2008 statement, the Veteran indicated that he had lost 4 jobs since the last time he had filed a claim.  He stated that whether he was treated with medication or not, he was not going to be able to keep a job and would be a potential danger to people or equipment.  He felt he could not work for someone else as a result of his depression, attention, and bad back.

During his May 2008 VA examination, the Veteran reported a chaotic work history.  He had been involved in woodwork, die casting, grinding, temping and truck driving.  He had several different truck driving jobs but was unable to maintain them due to multiple accidents.  His inability to concentrate resulted in these accidents.  He believed himself to be unemployable due to depression, adult ADD, and chronic pain.

The Veteran testified at a Travel Board hearing in July 2009.  He was currently being treated with Celexa, Seroquel, and Strattera.  He was last employed in October of 2007 as a truck driver.  He was fired from that job for failing to properly secure the load he was transporting. He had held that job for about 5 months.  He experienced a lot of anger, frustration, and communication problems.  He had difficulty following instructions.  He reported holding about 35 jobs since his discharge from service.  The longest he had held any one job was about 3 years.  He was fired or let go from most of these jobs, and described leaving one job due to needing a break from the stress.  Problems with sleep also contributed to his inability to maintain employment.

The Veteran underwent a VA psychiatric examination in August 2010.  He reported feeling that he could not finish things or comprehend things, and was unemployable for these reasons.  The examiner opined that it was difficult to determine the extent to which the Veteran's depressive symptoms were related to his inability to secure or maintain employment.  He demonstrated paranoid ideation which would interfere with his ability to get along with others in the workplace.  However, his history of noncompliance with medication, played a greater role in his inability to maintain employment.  The examiner opined that if the Veteran remained compliant with medication and continued his abstinence from drug and alcohol use, he would be able to sustain employment.

The Veteran also underwent a VA examination for his spine in August 2010.  He reported persistent pain, as well as soreness, aching, and tenderness across his thoracic spine.  He denied any radicular pain.  He reported being unable to do his normal truck driving job because of a combination of back pain and his psychiatric condition, and stated he would need light sedentary work.  The examiner opined that the Veteran would have difficulty doing heavy bending and lifting-type work.

Based on the evidence of record, the Board finds that a TDIU is not warranted in this case.  Although the Veteran meets the schedular criteria for TDIU for part of the appeal period, the overall weight of the evidence is against a finding that the Veteran's service-connected disabilities preclude him from performing the physical and mental acts required by employment.  The August 2010 VA psychiatric examiner stated that if the Veteran was compliant with medication and continued to remain sober, he would be capable of employment.  The examiner who assessed the Veteran's spine condition concluded that the Veteran would be precluded from occupations requiring heavy lifting and bending, but did not state that the Veteran would be incapable of finding and maintaining employment.  Indeed, the Veteran stated during that examination that he would have to do light sedentary work.

The Veteran's AA sponsor indicated that the Veteran was incapable of maintaining employment due to his depression.  However, he has not demonstrated the medical knowledge required to render a competent regarding the impact of the Veteran's service-connected depression on employability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see also 38 C.F.R. § 3.159 (a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  Therefore, while his opinion has been carefully weighed by the Board, it is not considered competent medical evidence and therefore has limited probative value in assessing whether the Veteran's service-connected disabilities render him unemployable.

Moreover, the Board finds that the record does not present any unusual factors that might serve as a predicate for a finding of unemployability.  The Veteran's service-connected disabilities have not been, in the Board's determination, so severely disabling as to have rendered him or the average person similarly situated unable to secure or follow substantially gainful employment, nor does the medical evidence of record reflect that his service-connected condition would render him individually unable to follow any substantially gainful occupation.
	
Therefore, the Board finds that the Veteran's service-connected disabilities alone do not preclude him from engaging in substantially-gainful employment.



ORDER

A 70 percent rating for depressive disorder is granted prior to December 30, 2010, subject to the laws and regulations governing the award of monetary benefits.

A rating in excess of 50 percent from December 30, 2010, is denied.

Entitlement to a TDIU is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


